Citation Nr: 1512549	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-32 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to September 1954.  

This appeal initially came before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Board Remanded the appeal in August 2014.  The Veteran testified before the undersigned in June 2014.  A transcript of the hearing is associated with the claims file.  The claims file, which is wholly electronic, has been reviewed on the VBMS electronic system (Virtual VA and eFolder records) to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The Board apologies for the delay in the full adjudication of this case. 


FINDINGS OF FACT

1.  The medical evidence establishes that there is no relationship between the Veteran's current chronic obstructive pulmonary disease, or his non-small cell lung carcinoma and the Veteran's service.

2.  The most persuasive medical evidence establishes that the Veteran does not have asbestosis, and that there are no current residuals of a pneumothorax diagnosed a few months after the Veteran's service discharge.


CONCLUSION OF LAW

The criteria for service connection for lung disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309. 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he currently suffers from a lung disability related to service.  He has testified that he contracted a "cold" about a week prior to his service discharge, and received medication for that "cold" while still in service.  He testified that he took all of the medication, and thought the "cold" was gone, but then he suffered a spontaneous pneumothorax in December 1954.  The Veteran asserts that the treating provider advised him that the pneumothorax as probably due to something that started in service.  The Veteran asserts that his current lung disabilities are residuals of that pneumothorax or are related to his asbestos exposure in service.

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within a defined presumptive period), and the Veteran presently has the same condition.  A malignant tumor is defined as a chronic disease.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic diseases" in 38 C.F.R. § 3.303(b) is limited to chronic diseases listed at 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Facts and analysis

The Veteran's service treatment records, except for his September 1954 separation examination, are unavailable.  In response to RO requests, the National Personnel Records Center has stated that the Veteran's service treatment records and personnel records were fire-related.  No information could be reconstructed.  The separation examination discloses that the Veteran's lungs were considered normal.  

In this regard, it is important for the Veteran to understand that the loss of some records form more than 50 years ago is not prejudicial to his claim as the Board will accept what the Veteran has said regarding his service as truth.  The critical question is whether his current problem is related to the problem he has cited. 

Private post service treatment records from Ancker Hospital dated in December 1954 confirm that the Veteran required hospitalization for a spontaneous pneumothorax.  Radiologic examinations in early December 1954 disclosed an apical pneumothorax in the right lung.  Subsequent x-rays disclosed again the right apical pneumothorax, and "distinctly increased markings" at the right lung base, "possibly indicative of bronchitic infection."  The report also stated that some of the changes at the right lung base were "obviously on the basis of partial collapse of this portion" of the lung.  Radiologic examination of the right lung later in December 1954 disclosed "no evidence of the previously described pneumothorax," and the report states that the "right lung is fully expanded."  An x-ray report in late December 1954 states that the "lung fields are clear of any evidence of active pulmonary disease."  The December 1954 records, to the extent legible, do not express an opinion as to the etiology of the right lung pneumothorax.  

Treatment records during the period for many decades after service have not been located.  Private treatment records dated from January 2009 to January 2011 reflect that the Veteran was treated for a variety of medical problems.  Lung disorders diagnosed as chronic obstructive asthma, asbestosis, and chronic obstructive pulmonary disease (COPD), were treated.  Although there are numerous references (more than 15) to a diagnosis of asbestosis, the notes do not indicate the basis for that diagnosis.  A "pulmonary nodule" was identified.  

In January 2011, the Veteran underwent thoracoscopy with wedge resection of right upper lobe following discovery of a lung nodule.  The surgeon noted that the Veteran had some chronic obstructive.  The nodule showed increased activity on a PET/CT scan.  The operative report notes, "There is no evidence of any other disease on the PET/CT."  The pathology report disclosed non-small cell carcinoma or poorly differentiated squamous cell carcinoma.  

An iron stain was applied to evaluate for asbestos, the pathologist noted.  The examination report states that, "[a]lthough there is extensive iron pigment deposition within macrophages, no specific ferruginous bodies are identified."  

By definition, ferruginous bodies are the histologic hallmark of asbestosis.  Stedman's Medical Dictionary 153 (27th ed. 2000).

The Veteran has additionally submitted a hazardous material assessment of former Fort Ord buildings, completed in December 2012, which reflects the presence of asbestos in buildings once located on Fort Ord.  Following the Board's August 2014 Remand, the Veteran submitted a medical history which was consistent with his testimony at his hearing before the Board.  VA sought the Veteran's personnel records from the Personnel Information Exchange System (PIES), but no personnel records were available.  

In this regard, the Board assumes that the Veteran's statements that he was stationed at Fort Ord are accurate, since there is no evidence to the contrary.  Moreover, the remand instructions advised the examiner who conducted lung examination to assume that the Veteran was exposed to some asbestos during his active service.

The examiner who conducted September 2014 VA examination concluded that squamous cell lung cancer was diagnosed many decades following the Veteran's active duty service and not caused by pneumonitis/spontaneous pneumothorax in 1954.  The examiner noted that COPD or asthmatic COPD are not caused by pneumonitis/spontaneous pneumothorax, but, rather, were most likely caused by the Veteran's smoking, as there is no evidence that a lung disorder, other than a "cold" reported by the Veteran, were diagnosed or treated during his active duty service.  

The examiner also reviewed all available diagnostic examination reports.  The examiner noted that a June 2011 CT (computed tomography) scan disclosed a calcified granuloma in the left long and calcified adenopathy and a new nodule in the right lower lobe.  The Veteran reported that the right lower lobe nodule had not progressed on subsequent MRI examinations.  The examiner stated that pleural plaques and interstitial lung disease were not reported on diagnostic examinations.  The examiner noted that a diagnosis of asbestosis had been assigned by private treating providers, "but no supporting records found."  

The VA examiner concluded that no current lung disability had an onset during the Veteran's active service or within one year thereafter or was otherwise etiologically related to the Veteran's active service.  In particular, the VA examiner stated that squamous cell lung cancer was not caused by pneumonitis or spontaneous pneumothorax.  The examiner stated that COPD is not caused by pneumonitis or spontaneous pneumothorax.  The examiner stated that a diagnosis of asbestosis "cannot be confirmed" based on the available clinical records and diagnostic testing data.  Rather, the VA examiner opined, testing data was indicative of an obstructive rather than a restrictive lung condition.  The examiner further opined that the Veteran did not have a current pulmonary disability which was aggravated during active service.

The Veteran contends that his squamous cell lung cancer was caused by his active service or exposure to asbestos during that service.  The medical evidence establishes that occurrence of squamous cell carcinoma more than 50 years post service does not provide a basis for linkage of the cancer to the service.  The examiner opined that squamous cell lung cancer is not medically linked to exposure to asbestos, providing highly probative evidence against this claim. 

The Veteran contends that his COPD or asthmatic COPD may be linked to his service.  The examiner opined that COPD is not medically linked to exposure to asbestos or two pneumonitis or pneumothorax.

The Veteran contends that he has a current lung disorder as a residual of a pneumothorax incurred in 1954.  The VA medical examiner opined that the Veteran does not have a current lung disorder which was caused or aggravated by the Veteran's 1954 pneumonitis or pneumothorax. 

Finally, the Veteran contends that he has asbestosis.  There is some favorable evidence of record, because private providers who treated the Veteran between 2009 and 2011 included a diagnosis of "asbestosis" in the Veteran's list of medical problems.  However, no indications of asbestosis were noted on a June 2011 CT scan.  The report of that examination, which disclosed a nodule in the right lung, specifically stated that no abnormalities other than those described in the examination report were present.  As the report did not identify asbestosis as present, the 2011 CT scan report is unfavorable to the Veteran's claim.

The most persuasive evidence of record is the report of pathologic examination of the tissue removed from the Veteran's right law during the 2011 surgery.  The pathologist identified the cancer, and in addition noted that the tissue was examined for evidence of exposure to asbestos.  However, the histologic examination for asbestos particles was negative.  This diagnostic testing is very persuasive evidence that the Veteran does not currently have, or had, asbestosis.

The Veteran is competent to state that he currently has lung disabilities.  His testimony that he believes his current lung disabilities are related to his service is credible.  However, the Veteran's lay testimony that he believes he has a current lung disability is not competent to establish a link between a current lung disability and the Veteran's service, since the diagnoses at issue - lung cancer, asbestosis, COPD - are not readily observable by a lay person at the onset, but require specialized diagnostic evaluations and specialized medical judgment to diagnose.  While the Veteran is certainly competent to report that he experiences lung disability, the medical cause(s) of the Veteran's diagnosed lung disorders are not readily observable by a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features).

The Veteran has not provided any medical evidence which specifically links COPD or lung cancer to his service.  In contrast, the unfavorable VA medical opinion cites the Veteran's use of tobacco products as the most likely cause of COPD and squamous cell lung cancer.  The competent and persuasive medical evidence establishes that it is less than likely that the Veteran's diagnosed COPD or lung cancer are related to his service or any incident of service, and that it is less than likely that COPD or lung cancer is a residual of pneumonitis or pneumothorax the Veteran experienced in 1954, more than one-half century ago.    

Although private providers assigned a diagnosis of asbestosis, the unfavorable 2011 pathology report and September 2014 VA examination report are more persuasive than the private reports, since that private reports do not explain why a diagnosis of asbestosis was assigned. In contrast the unfavorable medical evidence clearly reflects why a diagnosis of asbestosis is not confirmed by objective testing of record. 

The medical evidence, although not wholly unfavorable, establishes by a preponderance that the Veteran's current COPD and squamous cell lung carcinoma, right lung, were not incurred or aggravated in service and are not etiologically related to his service.  The medical evidence establishes by a preponderance that no residual of pneumonitis or pneumothorax incurred in 1954 or residual of exposure to asbestos in service are currently present.  There is no reasonable doubt. 38 U.S.C.A. § 5107(b).  The claim for service connection for a lung disability must be denied. 

Duties to assist and notify

After the Veteran initially submitted an informal claim, the RO properly notified him that a formal claim was required.  The Veteran thereafter submitted the formal claim underlying this appeal.  The Veteran was initially notified, in January 2012, that the previous denial of service connection for carcinoma of the lung was confirmed.  In May 2013, a letter was issued to the Veteran advising him of the criteria for service connection for carcinoma of the lung, and advising him of the types of evidence he could submit to provide that claim.  Following the Board's August 2014 Remand, the Veteran was again afforded an opportunity to submit or identify relevant evidence.  

The Veteran and his representative have not identified any prejudice to the Veteran from lack of notice deficiency in the May 2013 and August 2014 letters to the Veteran, nor does the record reveal such.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran and his representative have not raised any contention that there was a notice nor has the Veteran contended that he was prejudiced by any notice deficiency.   The burden is on the claimant to show that prejudice resulted from a notice error.  The Veteran's submissions, including documents regarding asbestos removal from the former Fort Ord site, establish that he is aware of the evidence required to substantiate his claim.  

In response to an initial request for the Veteran's official service treatment records, the National Personnel Records Center (NPRC) responded to the RO's request for service treatment records for the Veteran, stating that the Veteran's service treatment records were "fire-related," meaning that those records cannot be located, presumably because of a 1973 fire at NPRC.  The Veteran was notified that his records were "fire-related" in February 2012.  See February 10, 2012 letter to Veteran.  The Veteran then submitted information which might be used to reconstruct his medical data in February 2012.  The RO then asked NPRC to search for all medical and dental records, including records of the Surgeon General's Office (SGO records), and to search for sick reports and morning reports for the Veteran's unit.  Another request for records was submitted.  Unfortunately, no additional records of any type were located.  

As noted above, this is not prejudicial to the Veteran's claim:  The issue is not what happened to the Veteran in service, but whether this problem is the cause of his current disability. 

In March 2012, the RO issued a memorandum detailing the partial unavailability of the Veteran's service treatment records, and the numerous steps taken to attempt to locate additional records.  The RO again requested that the NPRC search for records for the Veteran, but the NPRC was again unable to locate records.  As noted by the Veteran, the facility at which he served (Fort Ord) has been closed, and the Veteran submitted available evidence about that facility which the Veteran thought might be relevant.  

In appeals where a Veteran's STRs are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The fact that the records are missing is not evidence against the Veteran's claim, nor does it create a presumption favorable to the Veteran.

Some records of the Veteran's inpatient and outpatient VA treatment were obtained, and the Veteran was notified that VA records earlier than 2009 could not be located.  The Veteran submitted private clinical records dated in 1954.  Medical opinion addressing the claim at issue was obtained.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of the evidence that could not be obtained.  

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  The Veteran has been notified of the numerous, but unsuccessful, actions taken to obtain service treatment records.  The Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additional development would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

The appeal for service connection for a lung disability is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


